DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 8/17/21, are acknowledged.
	Claims 31 and 50 have been amended.
	Claims 31, 40-54 are pending and are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bezie et al., July 2014,  in view of Guillonneau et al., 2007, US 2010/0135974 (of record) and Kim et al., 2011.
Bezie et al. teach an isolated population of human CD8+CD45RClow regulatory T cells that are immunosuppressive.  Bezie et al. teach that the Treg cells are produced by flow cytometric sorting of CD8+CD45RClow T cells and stimulation by allogenic APC and polyclonal stimulation to expand the Treg cells for 14-15 days, resulting increased immunosuppressive function.  Bezie et al. teach that the Treg cells are identified by GITR expression. Bezie et al. teach that the Tregs can be expanded for immunotherapy, and are being tested in a pre-clinical humanized mouse transplantation model, i.e. for treating transplant rejection.
	Likewise, Guillonneau et al. teach that CD8+CD45RClow Treg cells are immunosuppressive and can be administered to treat transplant rejection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the Treg cells of Bezie et al., for +IL-10+IL-34+ secreting Treg cells, the instant specification on page 55 teaches that 14 day allogenic and polyclonal expansion of CD8+CD45RClow Tregs (as performed by Bezie) enriches said Tregs cells for those that are IFN+IL-10+IL-34+.  Thus, the expanded Treg cells of Bezie et al. would be IFN+IL-10+IL-34+ secreting Treg cells, and expression of said cytokines is merely a latent property of the prior art reference. Furthermore, as Bezie teaches GITR is a specific marker of said Tregs, it would be obvious to purify the Tregs for administration on the basis of GITR expression, such as by using an anti-GITR antibody. Regarding the other specific process steps recited in the instant claims for how the administered Treg cells are obtained, it is noted that the claims are directed to administering CD8+CD45RClow Tregs that are IFN+IL-10+IL-34+, which is made obvious for the reason set forth above.  The product by process limitations are not required method steps in the claimed method, and do not carry patentable weight in the absence of a structural difference in the administered Treg cells.  In the instant case, the Treg cells of Bezie et al. are CD8+CD45RClow GITR+ Tregs that produce IFNIL-10, and IL-34 for the reasons set forth above.  
Furthermore, as taught by Kim et al., GVHD is a potential complication that occurs after organ transplantation, and it would be obvious that said transplant patients would also be patients in need of prevention of GVHD.  Furthermore, the instant specification defines “treatment” to include prophylactic treatment to those prone to having a disorder, the transplant patient treated in the method above would be a patient prone to or in need of prophylactic treatment against GVHD.  Furthermore, the ordinary artisans would have a reasonable expectation of success that the Tregs could also treat any GVHD complications, since Treg therapies are recognized to treat both transplant rejection and GVHD (see the ‘974 publication). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘974 publication to genetically modify the Treg cells made obvious by Bezie and Guillonneau.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because the ‘974 publication teaches that Treg cells genetically modified to express a CAR, is advantageous since it directs Treg activation to the appropriate target tissue in an antigen specific, but MHC independent manner, results in potent suppressive effects, allows fewer cells to be required for treatment.
Applicant’s arguments filed 8/17/21 have been fully considered, but they are not persuasive.
Applicant argues that not all transplant patients would necessarily and inevitably develop GVHD (which is rare after solid organ transplant), and therefore the method made obvious in the prior art does not prevent GVHD.
The present claim is directed to preventing GVHD in a patient “in need thereof”.  Applicant’s analysis of inherency in the context of the present claim as requiring that every patient “in need thereof” actually develop GVHD in order for the limitations of the claimed prevention method to be met are not consistent with the teachings of the instant specification.  The instant specification discloses that prevention includes preventing the disorder or condition in those in need of treatment, wherein those in need of treatment are those prone to having the disorder.  Thus, the claimed preventative treatment method encompasses administration to those “prone” to, i.e. those at risk of the disorder.  It is axiomatic that not every patient prone to (i.e. at risk of) a disorder will actually develop the disorder.  For example, Applicant concedes that the present claims 
Applicant further argues that the use of an inherency analysis in the context of obviousness is improper. Applicant argues that transplant rejection and GVHD are different pathologies, and that data for one is not transposable to the other.  
 The prior art make obvious administration of the claimed Tregs to an organ transplant patient, and said patient is a patient “in need of” GVHD prevention for the reasons set forth above.  The ability of the administered Tregs to treat organ transplant rejection, an additionally “prevent” GVHD is a latent or inherent property of the Tregs themselves that naturally flows from administration to the appropriate patient in need thereof. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).   Regardless, the ordinary artisans would have a reasonable expectation of success that the Tregs could also prevent any GVHD complications, since Treg therapies are recognized to be effective for both transplant rejection and GVHD (see the ‘974 publication). 
Applicant argues that the inventors discovered that administration of CD8+CD45RClow Tregs inhibits GVHD following xenogeneic hematopoietic cell transplantations which was surprising and unexpected.


The following are new grounds of rejection necessitated by Applicant’s amendment.

Claims 31, 40-49, 51-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bezie et al., July 2014,  in view of Guillonneau et al., 2007, US 2010/0135974 (of record) and Safinia et al., 2012.
Bezie et al. teach an isolated population of human CD8+CD45RClow regulatory T cells that are immunosuppressive.  Bezie et al. teach that the Treg cells are produced by flow cytometric sorting of CD8+CD45RClow T cells and stimulation by allogenic APC and polyclonal stimulation to expand the Treg cells for 14-15 days, resulting increased immunosuppressive function.  Bezie et al. teach that the Treg cells are identified by GITR expression. Bezie et al. teach that the Tregs can be expanded for immunotherapy, that they suppress allogeneic T cell responses, and are being tested in a pre-clinical humanized mouse transplantation model, i.e. for treating transplant rejection.
	Likewise, Guillonneau et al. teach that CD8+CD45RClow Treg cells are immunosuppressive and can be administered to treat transplant rejection.
	Furthermore, it was recognized in the art that Tregs can also be used as a therapy for hematopoietic stem cell transplantation and can inhibit GVHD (see Safinia et al.).  Safinia et al. teach that immunosuppressive Tregs are attractive in modulating immune responses not only in solid organ transplantation, but also in GVHD, and that Treg administration together with bone marrow transplantation has been show to facilitate engagement, and also to ameliorate GVHD (see page 159-160, in particular). 
Similarly, the ‘974 publication teaches that Treg cells, particularly those genetically modified with a chimeric receptor, suppress immune responses and can 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer the Treg cells of Bezie et al. and Guillonneau, for treating GVHD, as taught by Safinia et al. and the ‘974 publication. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Bezie and Guillonneau teach that CD8+CD45RClow Treg cells are immunosuppressive, suppress allogenic responses, and can treat transplant rejection after administration, and Safinia and the ‘974 publication both teach that immunosuppressive Tregs are effective not only in treating transplant rejection, but in treating GVHD.  Regarding the limitation of IFN+IL-10+IL-34+ secreting Treg cells, the instant specification on page 55 teaches that 14 day allogenic and polyclonal expansion of CD8+CD45RClow Tregs (as performed by Bezie) enriches said Tregs cells for those that are IFN+IL-10+IL-34+.  Thus, the expanded Treg cells of Bezie et al. would be IFN+IL-10+IL-34+ secreting Treg cells, and expression of said cytokines is merely a latent property of the prior art reference. Furthermore, as Bezie teaches GITR is a specific marker of said Tregs, it would be obvious to purify the Tregs for administration on the basis of GITR expression, such as by using an anti-GITR antibody. Regarding the other specific process steps recited in the instant claims for how the administered Treg cells are obtained, it is noted that the claims are directed to administering CD8+CD45RClow Tregs that are IFN+IL-10+IL-34+, which is made obvious for the reason set forth above.  The product by process limitations are not required method steps in the claimed method, and do not carry patentable weight in the absence of a structural difference in the administered Treg cells.  In the instant case, the Treg cells of Bezie et al. are CD8+CD45RClow GITR+ Tregs that produce IFNIL-10, and IL-34 for 
 Furthermore, it would also have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘974 publication to genetically modify the Treg cells made obvious by Bezie and Guillonneau for treating GVHD.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because the ‘974 publication teaches that Treg cells genetically modified to express a CAR, is advantageous since it directs Treg activation to the appropriate target tissue in an antigen specific, but MHC independent manner, results in potent suppressive effects, allows fewer cells to be required for treatment, and that such CAR modified Tregs are effective for treating GVHD.
Applicant’s arguments filed 8/17/21 have been fully considered, but they are not persuasive.
Applicant argues that transplant rejection and GVHD are different pathologies and are treated by different drugs, such that the data and expectations for one are not transposable to the other.  Applicant cites printout from drugs.com, and journal articles as evidence of the different nature of the conditions and that drugs commonly used for treating organ rejection are different than those for treating GVHD.
As taught by Maillard (cited by Applicant), GVHD and graft rejection are T cell mediated conditions, are characterized by alloreactive responses, and efforts to treat have focused on interventions that target T cells reactivity (See page 220, in particular). Furthermore, Maillard et al. teach that Treg enhancing treatments are effective for both transplant rejection and GVHD (See page 232-233, in particular). As noted above, the Tregs of Bezie are taught to suppress alloreactive T cell responses, and Maillard supports the concept that Tregs that suppress alloreactive T cells would be expected to suppress both transplant rejection and GVHD.
 Furthermore, in contrast to Applicant’s assertion regrading drugs used for GVHD or transplant rejection, it is noted that the list of drugs used for transplant rejection broadly overlaps with those for GVHD.  In fact, nearly all of the reasonable expectation of success in administering the Tregs for treatment of both transplant rejection and GVHD. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644